     Case 1:19-cv-01581-NONE-JLT Document 30 Filed 03/16/21 Page 1 of 2



 1   STAN S. MALLISON (Bar No. 184191)
       StanM@TheMMLawFirm.com
 2   HECTOR R. MARTINEZ (Bar No. 206336)
       HectorM@TheMMLawFirm.com
 3   JUAN GAMBOA, (Bar No. 327352)
     jgamboa@themmlawfirm.com
 4   MALLISON & MARTINEZ
     1939 Harrison Street, Suite 730
 5   Oakland, California 94612-3547
     Telephone: (510) 832-9999
 6   Facsimile: (510) 832-1101
 7   Attorneys for Plaintiff
 8
 9
                                  UNITED STATES DISTRICT COURT
10
                  EASTERN DISTRICT OF CALIFORNIA—DISTRICT OF FRESNO
11

12

13   FABIAN CABALLERO MARTINEZ, on                Case No. 1:19-CV-01581-NONE-JLT
     behalf of himself and all others similarly
14   situated,                                    PROPOSED ORDER GRANTING
                    Plaintiff,                    STIPULATION TO AMEND THE CASE
15                                                SCHEDULE
16          vs.                                   (Doc. 29)

17    SEMI-TROPIC COOPERATIVE GIN &
     ALMOND HULLER INC. and DOES 1
18   through 20, inclusive

19                  Defendants.

20

21

22

23

24

25

26
27

28

29
     PROPOSED ORDER                                            Case No. 1:19-CV-01581-NONE-JLT
30
     Case 1:19-cv-01581-NONE-JLT Document 30 Filed 03/16/21 Page 2 of 2



 1                                          [PROPOSED] ORDER

 2           Based upon the stipulation of the parties, the Court ORDERS the Scheduling Order is

 3   amended as follows:

 4           1.      The Parties shall disclose their respective expert witnesses in writing no later than

 5   April 26, 2021;

 6           2.      The Parties shall disclose their rebuttal expert witnesses in writing no later than June

 7   10, 2021;

 8           3.      All discovery pertaining to experts shall be completed no later than September 16,

 9   2021;

10           4.      All non-expert discovery related to the motion for class certification shall be

11   completed no later than September 16, 2021;

12           5.      All non-dispositive pre-trial motions, including any discovery motions, shall be filed

13   no later than September 24, 2021 and heard on or before October 25, 2021;

14           6.      The motion for class certification shall be filed no later than June 17, 2021;

15           7.      Any opposition to the motion for class certification shall be filed no later than August

16   12, 2021;

17           8.      Any reply to the motion for class certification shall be filed no later than September

18   16, 2021; and

19           9.      The hearing on the motion for class certification is reset for October 8, 2021, at 9:00

20   a.m. at the United States Courthouse, 510 19th Street, Bakersfield, California.

21
     IT IS SO ORDERED.
22

23      Dated:       March 15, 2021                              /s/ Jennifer L. Thurston
                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                         1
29   PROPOSED ORDER                                                        Case No. 1:19-CV-01581-NONE-JLT

30
